Case: 09-41118 Document: 00511274458 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-41118
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LEONICIO CASTANEDA-ALFARO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:09-CR-1517-1


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Leonicio Castaneda-Alfaro appeals the sentence imposed following his
conviction for unlawful reentry pursuant to 8 U.S.C. § 1326. He contends that
the district court erred by imposing a crime of violence enhancement based on
his conviction under Texas Penal Code § 21.11 for indecency with a child under
17 years of age.
       As Castaneda-Alfaro concedes, his argument is foreclosed by circuit
precedent. See United States v. Ayala, 542 F.3d 494, 495 (5th Cir. 2008); United

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-41118 Document: 00511274458 Page: 2 Date Filed: 10/26/2010

                                 No. 09-41118

States v. Zavala-Sustaita, 214 F.3d 601, 607-08 (5th Cir. 2000). Accordingly, the
judgment of the district court is AFFIRMED.




                                       2